Title: Petition to the Pennsylvania Assembly regarding Fairs, 1731
From: 
To: 


[1731]
To the Honourable House of Representatives of the Province of Pennsylvania
The Petition of divers Inhabitants of the City of Philadelphia Humbly sheweth
That the Fairs which are held in this City twice a Year are of very small Benefit to the Inhabitants the Wares therein sold being either such as may be bought at any other Time, or else insignificant Toys and Trifles; and if any Business be then done between People of the Country and of the Town, it is very little, and might as well be done if there were no Fair.
That the said Fairs are the Occasion of much Disturbance in the City; by such a Concourse of rude People many of them intoxicated with strong Liquors, and becoming quarrelsome or mischievous.
That they tend to corrupt the Morals, and destroy the Innocence of our Youth; who are at such Times induc’d to Drinking and Gaming, in mix’d Companies of vicious Servants and Negroes.
That Servants who by Custom think they have a Right to Liberty of going out at those Times, commonly disorder themselves so as to be unfit for Business in some Time after; and what is worse, having perhaps done some Mischief in their Liquor, and afraid of Correction, or getting among ill Companions, they combine to run away more than at any other Time.
That the said Fairs give great Opportunity and Encouragement to Thieving and Pilfering, People not being able effectually to watch their Goods in the Hurry of the Fair; and the Thief by mixing immediately with the Croud, has a greater Advantage of escaping with his Booty.
That the Riot and Confusion of the Rabble after Night gives great Offence to all sober People; and frequently Windows are broke and other Mischief done, no Body knowing by whom; and ’tis apprehended that all these Disorders will increase as the City grows more Populous.
Your Petitioners therefore Pray, that, the said Fairs may either be thoroughly regulated in such Manner as to the Wisdom of this House shall seem meet, or else totally abolished and Your Petitioners shall ever pray &c.
